COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00421-CR


BRIAN BRADFORD                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2014-1621-F

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      After placing appellant Brian Bradford on community supervision, the trial

court revoked the community supervision and adjudicated his guilt for continuous

violence against a member of his family, a third-degree felony.2 In two related

issues on appeal, Bradford argues that the trial court abused its discretion by

      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. § 25.11(a), (e) (West 2011).
revoking the community supervision based on a finding that he committed a new

offense. We conclude that the evidence is sufficient to support revocation, and

we therefore affirm the trial court’s judgment.

                                   Background

      A grand jury indicted Bradford with continuous violence against a member

of his family. The indictment alleged that during a period of less than twelve

months, he had assaulted his wife G.B. (Gina)3 on three occasions.

      Bradford pleaded guilty. The trial court deferred adjudication of his guilt

and placed him on community supervision.            Among other conditions of the

community supervision, the trial court ordered him to commit no further offenses.

      Less than a year after Bradford began his community supervision, the

State filed a motion asking the trial court to adjudicate his guilt.     The State

alleged that he had committed new offenses by twice assaulting Gina. Bradford

pleaded not true to these allegations.        The trial court held a hearing on the

State’s motion, received the parties’ evidence and arguments, and found the

State’s allegations true.    After hearing further testimony, the court revoked

Bradford’s community supervision, adjudicated his guilt, and sentenced him to

eight years’ confinement. He brought this appeal.




      To protect G.B.’s anonymity, we use an alias. See McClendon v. State,
      3

643 S.W.2d 936, 936 n.1 (Tex. Crim. App. [Panel Op.] 1982).


                                          2
                       The Trial Court’s Revocation Decision

      On appeal, Bradford contends that the trial court abused its discretion by

revoking his community supervision based on the court’s finding that he violated

a condition by committing two assaults. We review a trial court’s decision to

revoke community supervision for an abuse of discretion. Leonard v. State, 385
S.W.3d 570, 576 (Tex. Crim. App. 2012) (op. on reh’g).                 In a revocation

proceeding, the State must prove by a preponderance of the evidence that the

defendant violated at least one term of community supervision. See id.; Powe v.

State, 436 S.W.3d 91, 93 (Tex. App.—Fort Worth 2014, pet. ref’d) (“Proof of a

violation of a single condition is sufficient to support a trial court’s decision to

revoke probation.”).    The trial court is the sole judge of the credibility of the

witnesses and the weight to be given their testimony, and we review the

evidence in the light most favorable to the trial court's revocation ruling. Garrett

v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981); Clay v. State,

361 S.W.3d 762, 765 (Tex. App.—Fort Worth 2012, no pet.). The trial court is

free to accept or reject all or part of the testimony of any witness. Miles v. State,

343 S.W.3d 908, 913–14 (Tex. App.—Fort Worth 2011, no pet.) (“Although there

are inconsistencies in the testimony by Rojo, Fernandez, and Rodriguez, the

inconsistencies raise credibility issues for the trial court as factfinder, and the trial

court was free to accept or reject any or all of the witnesses’ testimony.”).

      The State’s motion for the trial court to adjudicate Bradford’s guilt alleged

that he had violated a condition of his community supervision by committing an


                                           3
assault against Gina in January 2016 and again in February 2016. See Tex.

Penal Code Ann. § 22.01(a)(1) (West Supp. 2017) (providing the elements of

assault causing bodily injury); see also id. § 1.07(a)(8) (West Supp. 2017)

(defining “bodily injury”); Laster v. State, 275 S.W.3d 512, 524 (Tex. Crim. App.

2009) (“Direct evidence that a victim suffered pain is sufficient to show bodily

injury.”).   Specifically, the motion alleged that in January 2016, Bradford had

caused bodily injury to Gina by putting his hands around her neck, and that in

February 2016, he had caused bodily injury to her by slamming a door on her

fingers and on her wrist. We will summarize the evidence concerning these

allegations below.

Gina’s testimony

       Gina, Bradford’s wife at the time of the alleged assaults and his ex-wife at

the time of the revocation hearing, testified that one night in January 2016, they

began to argue with each other. Bradford became angry, and he “grabbed [Gina]

by [her] neck and choked [her].” After Bradford “choked [her] pretty hard,” he

“dropped [her] and left the room.” Although Gina did not pass out, her breathing

was restricted for a short time. Gina took photographs of her neck and sent them

to her sister through text messages.4        According to Gina, Bradford’s assault

produced bruises on her neck and a bruise on her shoulder. The photographs



       4
        The trial court admitted copies of these photographs.        Gina’s sister
testified and confirmed that Gina had sent the photographs to her.


                                         4
show red marks on her neck. She did not call the police because she was

scared of how Bradford would respond.

        On another occasion, in February 2016,5 Bradford became angry at Gina

because she was sending text messages from her phone. Bradford took the

phone from Gina, and when she followed him while attempting to retrieve the

phone, he “slammed [her] hand in [a] door multiple times.” According to Gina,

the assault fractured her hand. As results of the assault, she required surgery

and, at the time of the revocation hearing, one of her fingers would not bend.

        On cross-examination, Gina conceded that she has taken medicine to treat

mental health issues and that she drinks alcohol, including doing so on the day of

the February 2016 incident. She also testified that concerning that incident, she

had previously told a detective that she thought that Bradford’s slamming her

hand in the door was an accident.       She testified that she had originally so

claimed because she was attempting to “cover” for him and because she feared

him.6




        5
       During her testimony, Gina was initially mistaken about which incident
occurred in which month.
        6
       A deputy who met with Gina after this incident testified that victims of
domestic violence commonly hide the truth about assaults. He admitted that on
the night of the incident, Gina told him that her hand had been accidentally
caught in a door when Bradford had attempted to close it. Based on Gina and
Bradford’s agreement that night that the injury to Gina’s hand was accidental, the
deputy concluded at that time that no assault had occurred.


                                        5
Michelle Haiduk’s testimony

      Michelle Haiduk, an investigator with the Denton County Sheriff’s Office,

testified that following the February 2016 incident, she began investigating that

incident along with the incident that had occurred the prior month. Haiduk spoke

with Gina and members of Gina’s family but did not speak with Bradford because

Gina had led Haiduk to believe that Haiduk’s contacting Bradford “would possibly

cause [Gina] further harm.” Haiduk testified that she had wanted to speak to

Bradford but that “safety is the number one concern . . . in cases of domestic

violence” and that “[Gina had] led [her] to believe that [Gina’s] safety would be in

danger.”   Based on Haiduk’s referral to a grand jury, the grand jury indicted

Bradford for both of the incidents.

      Haiduk conceded that an x-ray of Gina’s hand did not reveal an “acute

fracture” and showed only that her pinky may have had a “chronic fracture.”7

Thus, Haiduk recognized that Gina’s statement that she had sustained a fracture

to her hand in the February 2016 incident was not true. Haiduk also admitted

that while the photographs from the January 2016 incident showed redness on

Gina’s neck, she had no personal knowledge about what caused the redness.




      7
        The same medical record that reveals these facts also describes Gina’s
“[d]iagnosis” as “AS[S]AULTED” and describes her “[d]ifferential [d]iagnosis” as
“[h]and contusion, hand fracture, wrist fracture.”


                                         6
Bradford’s testimony

      In his testimony, Bradford denied assaulting Gina in January 2016 or in

February 2016. He testified that Gina had consumed several alcoholic drinks on

the night of the January 2016 incident, that she had attempted to start an

argument with him that night, and that he had avoided the argument while locking

himself in a room away from her and falling asleep. Bradford testified that on that

night, Gina had taken hinges off a door in an attempt to get to him. He denied

that he had any negative contact with Gina that evening.

      Concerning the February 2016 incident, Bradford testified that Gina had

again drunk alcohol and that she had again attempted to start an argument with

him. According to Bradford, in an attempt to avoid confrontation, he tried to shut

himself in a bathroom closet. Without knowing that Gina was present, when he

attempted to shut the closet’s door, he accidentally shut her hand in the door. He

then left the house to avoid any further confrontation.

Analysis

      Bradford argues that we should “set aside the finding of true that [he]

committed a new offense of assault . . . as the State did not prove by a

preponderance of evidence that [he] intentionally, knowingly, or recklessly

caused bodily injury to [Gina].” In presenting this argument, Bradford frames the

evidence from his perspective. Specifically, relying on his testimony, he argues

that the February 2016 incident was an accident because he did not know that

Gina was present when he shut the closet’s door. Concerning the January 2016


                                         7
incident, he contends that no reasonable factfinder could have believed Gina’s

testimony because her “character for truthfulness was questionable” and

because the photographs that the trial court admitted did not adequately

corroborate Gina’s testimony.

      We acknowledge that the record contains facts and inferences drawn from

Gina’s, Haiduk’s, and Bradford’s testimony that a hypothetical factfinder could

have weighed against a finding in favor of the allegations in the State’s motion to

adjudicate. But the trial court’s finding of true to the allegations implies that it

rejected those facts and inferences and accepted facts and inferences supporting

the finding. We must defer to the trial court’s implied resolution of conflicting

evidence in favor of its findings of true. See Colbert v. State, Nos. 02-13-00382-

CR, 02-13-00383-CR, 2014 WL 1257390, at *1 (Tex. App.—Fort Worth Mar. 27,

2014, no pet.) (mem. op., not designated for publication).

      Gina’s testimony, which the trial court had the authority to accept and rely

on—see Miles, 343 S.W.3d at 913–14—shows that during the January 2016

incident, Bradford, after verbally arguing with Gina, grabbed her neck with both of

his hands and choked her “pretty hard.” The choking impeded Gina’s breathing

and left red marks on her neck, of which she took photographs. Gina’s testimony

also shows that during the February 2016 incident, after Bradford took her phone

and after she attempted to retrieve it, he slammed her hand in a door “multiple

times,” requiring surgery and resulting in the impaired function of a finger.




                                          8
      Viewing these facts and the remaining evidence in the light most favorable

to the trial court’s decision, we cannot say that the trial court abused its discretion

by finding the State’s allegations true, by revoking Bradford’s community

supervision, and by adjudicating his guilt. See Leonard, 385 S.W.3d at 576;

Garrett, 619 S.W.2d at 174. We overrule both of Bradford’s issues.

                                    Conclusion

      Having overruled Bradford’s two issues, we affirm the trial court’s

judgment.



                                                     /s/ Wade Birdwell
                                                     WADE BIRDWELL
                                                     JUSTICE


PANEL: GABRIEL, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 28, 2017




                                          9